MEMORANDUM **
Even if Murillo’s evidence was sufficient to meet his prima facie burden under McDonnell Douglas, the University established that the reasons it denied Murillo’s tenure application — its well-documented concerns over his poor teaching evaluations and its reservations about the weight and quality of his academic work, and the resulting insufficient ratings under the CBA — were legitimate and non-discriminatory.
Nor did Murillo submit evidence establishing a genuine issue of fact as to pretext.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.